Mr. Justice Graves delivered the opinion of the court. Mrs. Martha "WAlff was run over and killed hy a train of two cars, owned and operated by appellee, while she was on the tracks of appellee on the bridge over the Desplaines river. Just how she came to be there is left to conjecture, but that she was a trespasser there is not questioned. On the trial the court, at the close of the plaintiff’s ease, instructed the jury to find the defendant not guilty. Appellant claims that was error. As soon as the servants of appellee became aware of the presence of the deceased on the track, it became their duty to exercise all reasonable care to avoid injuring her. Unless there is some evidence in the record fairly tending to show the failure of those servants to perform that duty, the instruction was properly given. The evidence tends to show that the bridge over the Desplaines river is about 200 feet long; that when the motorman first saw the deceased she was on her hands and knees between the rails of the road; that she remained in about the same position until the train struck her; that when the motorman first saw her, the train was from 125 to 300 feet west of the bridge, and going at the rate of forty-five miles per hour; that as soon as he saw her, the motorman reversed his motor, put on his brake and did everything in his power to stop the train, but was unable to do so until the train had passed over the deceased. There is no evidence tending to show that he omitted to do anything he could have done to stop the train sooner, or that the killing of the deceased was the result of any misconduct or negligence on the part of the servants of appellee. There is no error in giving the peremptory instruction. The judgment of the Superior Court is, therefore, affirmed. Judgment affirmed.